Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19-21, 23-26, 28-33, 35-38, 40-45, 47-50, 52-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braxton (US. Pub. NO. 2017/0013569 A1) in view of Cole et al. (US. Pub. No. 2015/0018643 A1; hereinafter “Cole”).

Regarding claim 19, Braxton teaches a method for wireless communication performed by a system, the method comprising: 
transmitting a first one or more advertisement messages (see Braxton, fig. 1, beacon 122, para. [0022]) in accordance with a first pattern of advertising associated with at least one of a first advertisement message interval, a first advertisement window interval, or a first advertisement duration length to a first display device (see Braxton, para. [0022], fig. 1, 110, 120); 
adaptively switching to transmitting a second one or more advertisement messages in accordance a second pattern of advertising associated with least one of a second advertisement message interval, a second advertisement window interval, or a second advertisement duration length to a second display device (see Braxton, para. [0024-25], fig. 1, 110, 120), 
wherein at least one of: the second advertisement message interval is different than the first advertisement message interval, the second advertisement window interval is different than the first advertisement window interval, or the second advertisement duration length is different than the first advertisement duration length (see Braxton, para. [0024-25]).
Braxton is silent to teaching that wherein the method is performed by an analyte sensor system. 
In the same field of endeavor, Cole teaches a method for wireless communication performed by an analyte sensor system (see Cole, fig. 1, 2). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Braxton with the teaching of Cole in order to provide and improve analyte monitoring systems (see Cole, para. [0003-4]). 

Regarding claim 20, the combination of Braxton and Cole teaches the method of claim 19, wherein the first advertisement message interval is a time interval between successive or sequential advertisements of the first one or more advertisement messages transmitted associated with the first advertisement window interval (see Braxton, para. [0022,40], beacon rate).

Regarding claim 21, the combination of Braxton and Cole teaches the method of claim 19, wherein adaptively switching to the second pattern of advertising is based on a type and/or a number of display devices in proximity to the analyte sensor system (see Braxton, para. [0025]). 

Regarding claim 23, the combination of Braxton and Cole teaches the method of claim 19, wherein the first display device and the second display device are the same (see Braxton, fig. 1A, 110).

Regarding claim 24, the combination of Braxton and Cole teaches the method of claim 19, wherein the first display device and the second display device are different (see Braxton, para. [0016], multiple 110).

Regarding claim 25, the combination of Braxton and Cole teaches the method of claim 19, wherein: at least one of: the second advertisement message interval is longer than the first advertisement message interval, the second advertisement window interval is longer than the first advertisement window interval, or the second advertisement duration length is longer than the first advertisement duration length, and adaptively switching to the second pattern of advertising is based on a battery life of the analyte sensor system (see Braxton, para. [0025], increased interval).

Regarding claim 26, the combination of Braxton and Cole teaches the method of claim 19, wherein: at least one of: the second advertisement message interval is shorter than the first advertisement message interval, the second advertisement window interval is shorter than the first advertisement window interval, or the second advertisement duration length is shorter than the first advertisement duration length, and adaptively switching to the second pattern of advertising is based on a determination to speed up connection time with the second display device (see Braxton, para. [0025], short interval). 

Regarding claim 28, the combination of Braxton and Cole teaches the method of claim 19, wherein adaptively switching to the second pattern of advertising is based on a location of the analyte sensor system, a location of at least one of the first display device or the second display device, or the location of the of analyte sensor system relative to the location of at least one of the first display device and the second display device (see Braxton, para. [0026]).

Regarding claim 29, the combination of Braxton and Cole teaches the method of claim 19, further comprising:
establishing a connection with the display device based on the first one or more advertisement messages (See Braxton, fig. 1A, 112), wherein:
the first display device and the second display device are the same (see Braxton, fig. 1A, 110),
adaptively switching to the second pattern of advertising is based on an indication of a quality of the connection (see Braxton, para. [0023]).

Regarding claim 30, the combination of Braxton and Cole teaches the method of claim 19, wherein at least one of the first display device or second display device is an insulin delivery device (see Cole, para. [0071]).

Regarding claim 31, Braxton teaches a wireless communication system comprising:
a transmitter (See Braxton, fig. 1, 120);
a processor caused the system to (see Braxton, para. [0013]):
transmit, through the transmitter, a first one or more advertisement messages (see Braxton, fig. 1, beacon 122, para. [0022]) in accordance with a first pattern of advertising associated with at least one of a first advertisement message interval, a first advertisement window interval, or a first advertisement duration length to a first display device (see Braxton, para. [0022], fig. 1, 110, 120); 
adaptively switching to transmitting, through the transmitter, a second one or more advertisement messages in accordance a second pattern of advertising associated with least one of a second advertisement message interval, a second advertisement window interval, or a second advertisement duration length to a second display device (see Braxton, para. [0024-25], fig. 1, 110, 120), 
wherein at least one of: the second advertisement message interval is different than the first advertisement message interval, the second advertisement window interval is different than the first advertisement window interval, or the second advertisement duration length is different than the first advertisement duration length (see Braxton, para. [0024-25]).
Braxton is silent to teaching that wherein the system is an analyte sensor system comprising:
an analyte sensor operable to generate analyte measurements;
a memory comprising executable instructions; and 
said processor in data communication with the memory. 
In the same field of endeavor, Cole teaches an analyte sensor system (see Cole, fig. 1) comprising:
an analyte sensor operable to generate analyte measurements (see Cole, fig. 2B, analyte sensor 104);
a memory comprising executable instructions (see Cole, fig. 2B, memory 253); and 
said processor in data communication with the memory (see Cole, fig. 2B, processor 256). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Braxton with the teaching of Cole in order to provide and improve analyte monitoring systems (see Cole, para. [0003-4]). 

Regarding claims 32, 33, 35-38, and 40-42, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 20, 21, 23-26 and 28-30, respectively. 

Regarding claim 43, Braxton teaches a non-transitory computer readable medium having instructions stored thereon that, when executed, causes the system to perform a method comprising: 
transmitting a first one or more advertisement messages (see Braxton, fig. 1, beacon 122, para. [0022]) in accordance with a first pattern of advertising associated with at least one of a first advertisement message interval, a first advertisement window interval, or a first advertisement duration length to a first display device (see Braxton, para. [0022], fig. 1, 110, 120); 
adaptively switching to transmitting a second one or more advertisement messages in accordance a second pattern of advertising associated with least one of a second advertisement message interval, a second advertisement window interval, or a second advertisement duration length to a second display device (see Braxton, para. [0024-25], fig. 1, 110, 120), 
wherein at least one of: the second advertisement message interval is different than the first advertisement message interval, the second advertisement window interval is different than the first advertisement window interval, or the second advertisement duration length is different than the first advertisement duration length (see Braxton, para. [0024-25]).
Braxton is silent to teaching that wherein the non-transitory computer readable medium having instructions stored thereon that, when executed by an analyte sensor system, causes the analyte sensor system to perform the method. 
In the same field of endeavor, Cole teaches a non-transitory computer readable medium having instructions stored thereon that, when executed by an analyte sensor system, causes the analyte sensor system to perform the method (see Cole, fig. 1, 2B). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Braxton with the teaching of Cole in order to provide and improve analyte monitoring systems (see Cole, para. [0003-4]). 

Regarding claims 44, 45, 47-50, 52-54, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 20, 21, 23-26 and 28-30, respectively. 

Claim(s) 22, 27, 34, 39, 46 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braxton and Cole as applied to claims 19, 31 and 43 above, and further in view of Hayes et al. (US. Pub. No. 2016/0066270 A1; hereinafter “Hayes”).

Regarding claim 22, the combination of Braxton and Cole teaches the method of claim 19. 
The combination of Braxton and Cole is silent to teaching that wherein adaptively switching to the second pattern of advertising is based on how recently the first or the second display device has connected to the analyte sensor system.
In the same field of endeavor, Hayes teaches a method wherein adaptively switching to the second pattern of advertising is based on how recently the first or the second display device has connected to the analyte sensor system (see Hayes, para. [0031,34], enter sleep state).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Braxton and Cole with the teaching of Hayes in order to reduce energy consumption and improve battery life (see Hayes, para. [0005]). 

Regarding claim 27, the combination of Braxton and Cole teaches the method of claim 19. 
The combination of Braxton and Cole is silent to teaching that wherein adaptively switching to the second pattern of advertising is based on whether or not the analyte sensor system has previously been paired with the second display device.
In the same field of endeavor, Hayes teaches a method wherein adaptively switching to the second pattern of advertising is based on whether or not the analyte sensor system has previously been paired with the second display device (see Hayes, para. [0031,34], enter sleep state).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Braxton and Cole with the teaching of Hayes in order to reduce energy consumption and improve battery life (see Hayes, para. [0005]). 

Regarding claims 34, 39, 46 and 51, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 22 and 27, respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishida (2015/0355308) and Jakusovszky (2016/0037566) teach wireless communication systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/              Primary Examiner, Art Unit 2648